Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is to correct the acknowledgement of the foreign priority claim indicated in the Non-Final action mailed 10/01/2021 and IDS received on 06/29/2020 for Application No. 16/796,488. Claims 1-4, 6-24 are pending and remain allowed. 

Priority
It is noted that no certified copies of papers have been received under 35 U.S.C. 119(a)-(d).  Accordingly, please disregard the acknowledgment of claim for foreign priority which was inadvertently indicated in the prior action mailed 10/01/2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-4 and 6-24 are allowed.
The statement of reasons for the indication of allowable subject matter regarding the above claims is indicated in the prior office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659